Citation Nr: 1744567	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-09 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this matter in May 2015 and deemed the issue of entitlement to a TDIU as inextricably intertwined with issues of entitlement to compensation under 38 U.S.C.A. § 1151 for left and right knee disabilities resulting from total knee replacements.  The 38 U.S.C.A. § 1151 knee issues were remanded to the agency of original jurisdiction for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Agency of Original Jurisdiction issued an SOC in December 2016.  The Veteran did not file a timely substantive appeal of the 38 U.S.C.A. § 1151 knee issues, and therefore those issues are not on appeal.

The Veteran submitted evidence asserting that his back and knees inhibit his employment and daily living capability.  See August 2017 correspondence, February 2017 lay statement, February 2017 spouse statement.  The Board denied appealed claims for back and bilateral knee disabilities in March 2006 and May 2015 Board decisions, respectively.  Whether the Veteran wishes to reopen a claim for service connection for these issues is unclear.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits; the communication will be considered a request for an application form for benefits.  38 C.F.R. § 3.155(a) (2016).  The aforementioned evidence is referred to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with additional disability creating a combined rating of 70 percent or more.  Id.

When a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular TDIU rating may never nevertheless be warranted where the veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Should the Board discern a plausible basis for an extraschedular TDIU, it must refer the matter to the Director of Compensation Service for an initial decision before the Board may decide the issue.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

III. Analysis

The Veteran does not meet the minimum disability rating percentage threshold for consideration of schedular TDIU.  38 C.F.R. § 4.16(a).  The Veteran is currently service connected for psychophysiological gastrointestinal reaction (10 percent from July 8, 1969), tinnitus (10 percent from August 12, 2003), and bilateral hearing loss (0 percent from December 10, 2002).  The Veteran's combined evaluation is 10 percent from July 8, 1969 and 20 percent from August 12, 2003.  Thus, the Veteran does not have a disability rated at least 60 percent, nor does he have at least one disability rated at least 40 percent with an additional disability that creates a combined evaluation of at least 70 percent.

Since the Veteran does not meet the criteria for consideration of a schedular TDIU, the record must show a plausible basis for a finding that the Veteran's service-connected psychophysiological gastrointestinal reaction, tinnitus, and bilateral hearing loss disabilities caused the Veteran's unemployability in order to merit referral to the Director of Compensation Services for an initial decision on extraschedular TDIU.  

The Board notes the earlier discussed assertions concerning the Veteran's knee and back issues as interfering with his employment capability.  However, such disabilities were previously adjudicated as not service connected, and cannot facilitate a TDIU claim.

Medical and employment records relevant to the appeal period weigh against a plausible basis that the Veteran's unemployability is due to his service-connected disabilities.  In the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he indicated that his last job was a manager with a national mortgage and loan company that ended in December 2008.  In a February 2017 lay statement, the Veteran's former employer, the president of the company, stated that the Veteran appeared to have extensive problems due to knee surgery.  The employer stated that the company shut down all mortgage operations in which the Veteran worked at the end of 2008 due to the national financial crisis.  Thus, evidence from the Veteran's own former employer suggests that, regardless of whatever difficulty he faced with his knees, which are not service connected, the Veteran's last job ended due to the economic environment.

The preponderance of the evidence is against a finding that the Veteran's alleged unemployability is due to the service-connected disabilities of psychophysiological gastrointestinal reaction, tinnitus, or bilateral hearing loss.  A March 2013 VA examiner opined that the Veteran's hearing loss and tinnitus did not affect employment capability.  An August 2010 VA examiner opined that the Veteran's gastrointestinal disability did not affect employment capability.  The record is further devoid of any evidence indicating that the Veteran's service-connected disabilities affect his ability to work.

In light of the foregoing, the Board finds the evidence preponderates against a finding of a plausible basis for an extraschedular TDIU to warrant referral for consideration by the Director of Compensation Services.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


